DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/21 is being considered by the examiner.

					Claim Status
	Claims 1-18 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 12, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub 2016/0047749).

Regarding Claim 10, Lee teaches a device for base calling, comprising: a biosensor (Fig. 1, biochip) having a sample surface including pixel areas (To each of the a, a light-emitting region 211b and a second reflective layer 211c. [0027] The plurality of reaction regions 212 is formed by etching regions excluding regions in which the light-emitting devices 211 are formed in the bio-layer 210, and is a place in which a biochemical reaction between a reference sample and a target sample occurs. [0035] The plurality of photodetectors 221 is formed on the surface of the image sensor layer 220 and functions to detect light and to produce a charge corresponding to the detected light. To each of the plurality of photodetectors 221, a peripheral circuit for producing an electrical signal based on the produced charge is connected. Typical examples of the plurality of photodetectors 221 include charge-coupled device. [0036] (CCD) type image sensors and complementary MOS (CMOS) type image sensors. The CCD type image sensors and CMOS type image sensors would inherently have grids of pixels).  

Regarding Claim 11, Lee teaches the device of claim 10, wherein the biosensor includes an array of sensors, where each sensor in the array senses information from the at least two clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in a sampling event, the array configured to generate a plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals {00676012.DOCX }Page 75 of 78Nonprovisional Patent Application Atty. Docket No.: ILLM 1003-4/IP-1656-US during the sequence of sampling events from the number N of corresponding 

Regarding Claim 12, Lee teaches the device of claim 10, wherein the asymmetrically illuminated regions of a well include at least a dominant well region and a subordinate well region, such that during the sampling event the dominant well region is illuminated more than the subordinate well region ([0027] The plurality of reaction regions 212 is formed by etching regions excluding regions in which the light-emitting devices 211 are formed in the bio-layer 210, and is a place in which a biochemical reaction between a reference sample and a target sample occurs. The biochemical reaction occurs when the target sample is added to the reaction regions 212 containing the reference sample. [0038] Reactions regions may be formed by a multi-step etching process so as to have a stepped portion.).


Regarding Claim 13, Lee teaches the device of claim 12, wherein the well holds more than one cluster during the sampling event, with the dominant and subordinate well regions each including a cluster (the limitation is directed to intended use with “during the sampling event”, [0005] Representative examples of the biochemical reaction between the reference sample and the target sample include the complementary binding of DNA bases, and an antigen-antibody reaction.).  

Regarding Claim 14, Lee teaches the device of claim 13, wherein, during the sampling event, a pixel area overlying the well receives an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region (the pixel area overlying the well would be capable of receiving an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region. The “during the sampling event limitation” would be directed to intended use and the “bright cluster” and the “dim cluster” is not further defined by the recitation of structure to indicate what makes the cluster illuminate brightly versus dimly).  

Regarding Claim 16, Lee teaches the device of claim 10, wherein the off-axis illumination is at a forty-five degree angle ([0032] the plurality of reaction regions 212 formed at the sides of the light-emitting devices 211. The side emitting type 

Regarding Claim 17, Lee teaches the device of claim 10, wherein one well of the array of wells overlies per pixel area (See Fig. 2, image sensor layer 220, sensor would inherently have a pixel area. The reaction region overlies the pixel area).  

Regarding Claim 18, Lee teaches the device of claim 10, wherein two wells of the array of wells overlie per pixel area (See Fig. 2, image sensor layer 220, sensor would inherently have a pixel area. The plurality of reaction regions overly the pixel area).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana (US Pub 2014/0274746), (with reference to Kain (US Patent 8,244,479 which is incorporated by reference in the prior art of Khurana), in view of Cao (US Pub 2018/0180547), and further in view of Thorne (US Pub 2015/0093306).

Regarding Claim 3, Khurana teaches a device for base calling, comprising: a biosensor having a sample surface including pixel areas and the biosensor including two wells and two clusters per pixel area. (For example, instead of using two different fluorophores and two different lasers to distinguish two analytes in a detection area, two responsive pads can occur in the detection area. The pads, although having different analytes, can be labeled with the same fluorophore and excited with the same excitation laser. However, it will be understood that in some embodiments multiple excitation lines can be used in combination with super resolution to further expand the number of different analytes detected by a given pixel. More specifically, multiple features in the detection zone of a pixel can be individually actuated to produce or inhibit signals. [0066] In particular embodiments, an activation circuit is configured to apply an electric field at first and second pads in an array of pads (for example at two pads in the detection zone of a single pixel; [0062] FIG. 3 shows side profile views of two detection apparatus that have an array of pixels and an array of responsive pads configured as diagrammed in FIG. 2. Panel A shows an integrated apparatus 200 wherein the array of 
Khurana is silent to an array of wells overlying the pixel areas, the two wells per pixel area including a dominant well and a subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well.
Cao teaches in the related art of a biosensor. [0101] In an embodiment as schematically shown in FIG. 8, in apparatus 800, the optical system 285 may have a microfluidic system 850 to deliver reactants such as the analyte and reaction product to and from the locations 256. The microfluidic system 850 may have wells.  The biosensor apparatus 800 may be used for a variety of assays. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted wells, as taught by Cao, for the reactions regions, as taught by Khurana, in order to allow for a standard container with transparent sidewalls and bottom for sensing a biological reaction. 

Thorne teaches in the related art of microplate (microwells) and biological samples. [0048] Our preferred embodiments, schematically illustrated in FIG. 2, involve extending the top of the barrier wall between protein drop well 20 and reservoir well 15 within a given cell to the top of the microplate, and forming small-cross-sectional area communication channels 17 in the top surface of the plate, which provides the sealing surface of the cell. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wells of modified Khurana (Cao) such that there is the two wells per pixel area including a dominant well and a subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well, as taught by Thorne, in order to allow for communication between wells, as taught by Thorne, in [0048].

Regarding Claim 4, modified Khurana teaches the device of claim 3, wherein the biosensor includes an array of sensors, where each sensor in the array senses information from the two clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in each sampling event, the array configured to generate a plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals during the sequence of sampling events from the number N of 

Regarding Claim 5, modified Khurana teaches the device of claim 3, wherein the two wells have different offsets relative to a center of the pixel area (Khurana teaches Fig. 3, [0062] Nucleic acid cluster 3a is attached to responsive pad 2a and cluster 3b is attached to pad 2b.).

Regarding Claim 6, modified Khurana teaches the device of claim 5, wherein, during each sampling event, the pixel area receives different amounts of illumination 


Regarding Claim 7, modified Khurana teaches the device of claim 6, wherein each of the two wells holds at least one cluster during each sampling event (Khurana teaches Fig. 3, [0062] Nucleic acid cluster 3a is attached to responsive pad 2a and cluster 3b is attached to pad 2b. This is the case during each sampling event).   

Regarding Claim 8, modified Khurana teaches the device of claim 7. The device of Khurana has a pixel area overlying the well would be capable of receiving an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region. The “during each sampling event limitation” would be directed to intended use and the “bright cluster” and the “dim cluster” is not further defined by the recitation of structure to indicate what makes the cluster illuminate brightly versus dimly. (Alternatively, Khurana teaches [0066] In particular embodiments, an activation circuit is configured to apply an electric field at first and second pads in an array of pads (for example at two pads in the detection zone of a single pixel; [0062] FIG. 3 shows side profile views of two detection apparatus that have an array of pixels and an array of responsive pads configured as diagrammed in FIG. 2. Panel A shows an integrated apparatus 200 wherein the array of pixels and the array of responsive pads are fixed on a substrate. The pixels are optically coupled to detection zones via light pipes in the substrate. For example, signal from nucleic acid clusters 3a and 3b in detection zone 1a passes through light pipe 12 to reach pixel 13. [0053] For example, each pad can include only a single nucleic acid cluster and the cluster can be included in the detection zones for at least two pixels. .   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khurana (US Pub 2014/0274746), (with reference to Kain (US Patent 8,244,479 which is incorporated by reference in the prior art of Khurana), in view of Cao (US Pub 2018/0180547), Thorne (US Pub 2015/0093306), and further in view of Wang (“An adaptive decorrelation method removes Illumina DNA base-calling errors caused by crosstalk between adjacent clusters. Nature Sci Rep 7. 2017.)
Regarding Claim 9, modified Khurana teaches the device of claim 8, wherein the biosensor is coupled to a signal processor, the signal processor configured to receive and to process the plurality of sequences of pixel signals to identify bases present in a number N + M of clusters from the number N of active sensors (See teachings of claim 1 of the prior art of modified Khurana).
Modified Khurana is silent to for the bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of each sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of each sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster.
Fig. 1a). We showed that a large portion of base-calling errors were caused by this “spatial crosstalk”. Moreover, spatial crosstalk is cluster-specific and often asymmetric. Wang teaches in Fig. 3 raw cluster intensities (color, cycle, and spatial crosstalk), correction of color and cycle crosstalk, and cluster intensities (with spatial crosstalk). The pipeline of 3Dec is shown in Fig. 3. Its input is a CIF file defined from the image processing. After correcting color and cycle crosstalk (Step 1), 3Dec estimates each non-zero coefficient in the spatial crosstalk matrix (Step 2), then corrects spatial crosstalk (Step 3). The resulting intensities are cleaner and are used for base-calling in Step 4. (See Section on Software.) We discovered that signal crosstalk between adjacent clusters accounts for a large portion of sequencing errors in Illumina systems, even after correcting color crosstalk caused by the overlap of dye emission spectra and phasing/pre-phasing caused by out-of-step nucleotide synthesis. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of each sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of each sampling event, and logically combining the mapping .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2016/0047749), in view of Wang (“An adaptive decorrelation method removes Illumina DNA base-calling errors caused by crosstalk between adjacent clusters. Nature Sci Rep 7. 2017.)
Regarding Claim 15, Lee teaches the device of claim 14.
Lee is silent to wherein the biosensor is coupled to a signal processor, the signal processor configured to receive and to process the plurality of sequences of pixel signals to identify bases present in a number N + M of clusters from the number N of active sensors, including for the bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of each sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of each sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster.
Wang teaches in the related art of base calling. In the Introduction, Wang teaches on the crosstalk among spatially adjacent clusters. Ideally, the intensities of Fig. 1a). We showed that a large portion of base-calling errors were caused by this “spatial crosstalk”. Moreover, spatial crosstalk is cluster-specific and often asymmetric. Wang teaches in Fig. 3 raw cluster intensities (color, cycle, and spatial crosstalk), correction of color and cycle crosstalk, and cluster intensities (with spatial crosstalk). The pipeline of 3Dec is shown in Fig. 3. Its input is a CIF file defined from the image processing. After correcting color and cycle crosstalk (Step 1), 3Dec estimates each non-zero coefficient in the spatial crosstalk matrix (Step 2), then corrects spatial crosstalk (Step 3). The resulting intensities are cleaner and are used for base-calling in Step 4. (See Section on Software. (Base-calling software 3Dec and the illumina platform would have a signal processor coupled to a biosensor). We discovered that signal crosstalk between adjacent clusters accounts for a large portion of sequencing errors in Illumina systems, even after correcting color crosstalk caused by the overlap of dye emission spectra and phasing/pre-phasing caused by out-of-step nucleotide synthesis. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of each sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of each sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: While Khurana teaches sensing each cluster one at a time, the prior art does not teach or suggest wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents information sensed simultaneously from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments

page 11, filed 9/2/21, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 17, and 18 has been withdrawn. 

Applicant’s arguments, see page 11, filed 9/2/21, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1, 4, 6-9, and 11 has been withdrawn. 

Applicant’s arguments, see page 12, filed 9/2/21, with respect to claims have been fully considered and are persuasive.  The 112f claim interpretation of claims 1, 9, and 15 has been withdrawn. 

Applicant’s arguments, see pages 12-15, filed 9/2/21, with respect to 102(a)(1) rejections regarding claims 1 and 2 have been fully considered and are persuasive.  The rejections of claims 1 and 2 has been withdrawn. 

Applicant's arguments, pages 15-19, filed 9/2/21 regarding claims 3-18 have been fully considered but they are not persuasive. 

First, Applicant argues on page 15 regarding claim 10 (independent claim) that in the prior art of Lee the illumination is normal incidence. On page 16, the light emissions coming from the device 211 though from the side are normal incidence and not off-axis incidence. The reaction regions are not asymmetrically illuminated.


Second, Applicant argues on page 17 regarding claim 3 (independent claim) that the dominant well cover a larger cross section than a subordinate well.
Examiner notes in the prior art of Thorne 2 wells are shown for example in Figs. 2B and 2c where there are different cross-sectional areas. Applicant may further clarify other limiting features of the dominant and subordinate wells to distinguish from the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798